Citation Nr: 1436881	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  12-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a learning disorder.  

2.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from January 1982 to April 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2010 and November 2011 rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The January 2010 rating decision reflects service connection for depression was denied based in part on a finding of no clinical diagnosis.  Although the Veteran did not file a notice of disagreement with the January 2010 rating decision, additional VA treatment records in October 2009 and November 2009, associated with the claims file after the January 2010 rating decision, were constructively of record at the time of the January 2010 rating decision and show diagnoses to include mood disorder and depression and medication for anxiety was noted.  The evidence constituted new and material evidence received prior to the expiration of the appeal period with respect to the January 2010 rating decision, and is deemed as having been filed in connection with the claim of service connection that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the Board determines that this claim is pending rather than a claim to reopen a previously denied claim.

In a November 2011 rating decision, service connection was denied for anxiety and a mood disorder.  The issue of entitlement to service connection for depression, mood disorder, not otherwise specified, and anxiety disorder has been recharacterized more broadly as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The September 2012 supplemental statement of the case reflects that a substantive appeal was filed on June 29, 2012.  Although a June 29, 2012 record is not associated with the file, in December 2012 correspondence, the Veteran's representative stated that "The AOJ (for some reason) accepted the request for a personal hearing in lieu of a VA Form 9 and considered the appeal perfected.  Regardless, where jurisdiction has been conferred by a notice of disagreement, the Board retains the discretion and authority to waive the filing of a timely substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  To the extent necessary, such a waiver is appropriate in this case.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.

The issue of entitlement to service connection for a psychiatric disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.  


FINDING OF FACT

In June 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in written correspondence that a withdrawal of the appeal with respect to service connection for a learning disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to service connection for a learning disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated in written correspondence received by the Board in June 2014 that he wished to withdraw the appeal with respect to service connection for a learning disorder, and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to service connection for a learning disorder and it is dismissed.  


ORDER

The appeal of entitlement to service connection for a learning disorder is dismissed.  


REMAND

The Board finds it necessary to remand the claim of service connection for a psychiatric disorder for additional development.

The Veteran seeks service connection for a psychiatric disorder.  In September 2011, he asserted that he has a psychiatric disorder related to vaccinations administered during service.  At the Board hearing, he testified to having been the subject of harassment by his Sargent, to include on the basis of race, and maintains that substance abuse during service was an attempt to cope with psychiatric symptoms.  

The April 1984 separation examination report reflects the Veteran qualified for Chapter 9 and his DD 214 shows drug abuse rehabilitation failure as the reason for separation, pursuant to Chapter 9.  

Although disability resulting from alcohol or drug abuse may generally be willful misconduct and thus not subject to service connection, the Federal Circuit recently stated, "Because "alcohol rehabilitation failure," and even alcohol dependence and acts resulting from alcohol dependence, cannot be characterized as being or resulting from willful misconduct in every case," a determination must be made on a case by case basis.  Martin v. McDonald, No. 2013-7097 (Fed. Cir. Aug. 5, 2014).  

VA treatment records in March 2009 reflect treatment included learning new coping skills in dealing with his "mental illness" and chemical dependency.  A history of a suicide attempt 10 years earlier was noted, at which time he had his stomach pumped at a hospital in Georgia.  A November 2009 VA treatment record reflects the Veteran's report of taking 'anxiety pills' and assessments of schizoid personality disorder and cocaine-induced mood disorder were entered.  VA has a duty to assist in obtaining records.  

An October 1993 VA record reflects the Veteran was participating in the VA Vocational Rehabilitation Program.  The Veteran's Vocational Rehabilitation records may be relevant to the appeal and are not associated with the record.  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain complete VA treatment records and VA Vocational Rehabilitation records.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request authorization and consent to release information to VA, for private treatment records from the hospital in Georgia where he was treated after a suicide attempt in approximately 1999.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to a psychiatric disorder.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  After completion of the above, schedule the Veteran for a VA examination by an appropriate medical professional (psychologist or psychiatrist).  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests and identify the Veteran's current psychiatric disorder or disorders.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disorder is related to his active service, to include vaccinations and/or harassment.  

An opinion must also be provided as to whether the Veteran's drug abuse rehabilitation failure during service "constituted misconduct, engaged in with the state of mind required for willfulness, that led to the rehabilitation-failure determination."

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


